Dismissed and Memorandum Opinion filed May 22, 2003








Dismissed and Memorandum Opinion filed May 22, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00128-CV
____________
 
MASHA
LENA SCOTT, Appellant
 
V.
 
THE FLEETWOOD, Appellee
 

 
On Appeal from the County Civil Court at Law No. 4
Harris
County, Texas
Trial Court Cause No. 785,320
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed January 21, 2003.
On April 30, 2003, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 22, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.